Title: To James Madison from Frederick Bates, 12 August 1807
From: Bates, Frederick
To: Madison, James



Sir,
Saint Louis Aug. 12. 1807.

As permitted by your letter to my predecessor of 3d. January last I have this day drawn on you at five days sight in favor of Colo. John Small of Vincennes for the sum of two hundred and twenty eight dollars for Seals forwarded for the use of this territory.
I, at first, thought the Account somewhat immoderate, but Governor Harrison writes me that he has paid similar prices
A duplicate of Mr. Small’s Acct. is enclosed  I have the honor to be &c &c

Frederick Bates

